Case 3:18-cv-00509-RS Document 55-1 Filed 07/18/19 Page 1 of 7




       Supporting Documentation for Bill of Costs
               LTTB v. Redbubble – 3:18-cv-00509-RS
                           Case 3:18-cv-00509-RS Document 55-1 Filed 07/18/19 Page 2 of 7

                                                                                                                      INVOICE
                                                                                                              Invoice No,              Invoice Date                    Job No.
  IB A R K L e y
  -                             ! 10Jso s.111• MM'"' l!.,<1.. s,1. 2w
                         -- - - . Los Angeles, CA 90025-5923
                                                                                                                530270                   3/13/2019                      448777
  f -Cou,, n:po,to_,s_: Toi 000.222.1231 • Fait817.844.7333                                                    Job Date                                Case No.
         t<.nrli.lot.eom
                                                                                                               2/28/2019            3:18-cv-00509-R5
                                                                                                                                        Case Name

                                                                                                       LTTB LLC v. Redbubble, Inc

        Joshua Masur, Esq.
        Zuber Lawler & Del Duca LLP - (LA)                                                                                            Payment Terms
        350 5. Grand Avenue
                                                                                                       Net 30; Interest@ 1.5%/mo after 30 days
        32nd Floor
        Los Angeles CA 90071


 Original/Index transcript of deposition of:
         Elektra Printz Gorski                                                                                                                                                   2,676.75
 Videotape Recording of:
         Elektra Printz Gorski.                                                                                                                                                  1,591.25
                                                                                                                      TOTAL DUE >>>                                        $4,268.00

 This invoice reflects a $200.00 discount due to the late delivery. We value your business.




 11111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111
                 You are now able to submit your payment on our website.

 11111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111
                                                                                                                      (-) Payments/Credits:                                       200.00
                                                                                                                      ( +) Finan� Charges/Debits:                                   0.00
                                                                                                                      (=) New Balance:                                       4,068.00




Tax ID: XX-XXXXXXX                                                                                                                     Phone: {213) 596-5620      Fax:(213) 596-5621

                                                                  Please detach bottom portion and return with payment,


                                                                                                     Job No.               448777               BU ID                : .BCR- SF
 Joshua Masur, Esq.                                                                                  Case No.              3:18-cv-00509-RS
 Zuber Lawler & Del Duca LLP - (LA)                                                                  Case Name             LTIB LLC v. Redbubble, Inc
 350 S. Grand Avenue
 32nd Floor
 Los Angeles CA 90071                                                                                Invoice No.           530270              Invoice Date          : 3/13/2019
                                                                                                     Total Due             $4,068.00


                                                                                                       PAYMENT WITH CREDIT CARD
                                                                                                       Cardholder's Name:
                                                                                                                                                         rc.-111111-1
                                                                                                                                                         :AJ',1:CX
                                                                                                                                                         �
                                                                                                                                                                       ·· , •"     V�-
                                                                                                                                                                                  �"i'h'f




                                                                                                       Card Number:
                                                                                                       Exp. Date:                         Phone#:
Remit To:     Barkley Court Reporters
              10350 Santa Monica Blvd., Suite 200                                                      Billing Address:
              Los Angeles CA 90025-6923                                                                Zip:                    Card Security Code:
                                                                                                       Amount to Charge:
                                                                                                      Cardholder's Signature:
                                                                                                       Email:
                  Case 3:18-cv-00509-RS Document 55-1 Filed 07/18/19 Page 3 of 7


  From:    depos@behmke.com
Subject:   3/1/19 Toy 30(b)(6) Transcript Cost
   Date:   March 15, 2019 at 6:26 PM
     To:   ken@coastsidelegal.com


       Counsel,

       The cost for both the digital and hard certified copies of the above-referenced
       transcript including exhibits is $1,199.11. Please let our office know if you would like
       to purchase a copy of the transcript and if so, please notify us that you will have a
       check ready and we will send it out to you via UPS/COD. You may also contact our
       office or fill out the attached authorization form to pay via credit card. A processing
       fee of 2.5% will be added to all credit card payments.

       If you have any questions, I can be reached at the number below or by email. Thank
       you.

       Regards,

       Francey Behmke
       Director of Operations
       Behmke Reporting and Video Services, Inc.
       Online Nationwide Scheduling
       Office: 415.597.5600
       Fax: 415.597.5606
       Toll Free: 800.335.3376




       Celebrating over 30 years of quality court reporting, legal video, transcription and trial
       services!

       This message is intended only for the addressee, and may contain information that is privileged or confidential, and
       exempt from disclosure under applicable law. If you are not the intended recipient or agent of the intended recipient,
       you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited; and
       you are asked to notify us immediately by return email, or by telephone at 415.597.5600. Thank you.
Case 3:18-cv-00509-RS Document 55-1 Filed 07/18/19 Page 4 of 7
                                  Case 3:18-cv-00509-RS Document 55-1 Filed 07/18/19 Page 5 of 7


Check Details
Check Number                                                                                                                     1122
Date Posted                                                                                                                      04/18/19
Check Amount                                                                                                                     $1,199.11




For your security, information like account numbers, signatures, and the ability to view the backs of checks have been removed from the images.
You can see full or partial fronts and backs of the images by using the link at the top of the window.

  Equal Housing Lender
Case 3:18-cv-00509-RS Document 55-1 Filed 07/18/19 Page 6 of 7
Case 3:18-cv-00509-RS Document 55-1 Filed 07/18/19 Page 7 of 7
